Citation Nr: 1506811	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-11 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a temporary total rating under 38 C.F.R. § 4.30 due to treatment for a service-connected disability requiring convalescence. 

2.  Whether the Veteran submitted a timely Notice of Disagreement (NOD) to a February 2008 rating decision that continued a noncompensable (zero percent) disability rating for the service-connected epididymitis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1969, from February 1971 to August 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Veteran testified at a hearing conducted by the undersigned Acting Veterans Law Judge in January 2013.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The issue of whether the Veteran submitted a timely notice of disagreement to a February 2008 rating decision is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran underwent surgery for epididymitis in November 2008 which required at least one month of convalescence. 


CONCLUSION OF LAW

The criteria for entitlement to a temporary total evaluation for convalescence for epididymitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.159, 4.30 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking a temporary total disability rating based on surgery for his service-connected epididymitis which required convalescence.   

The Board notes that a total disability rating (100 percent) will be assigned if treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence.  38 C.F.R. § 4.30(a)(1).

Here, the record reflects that the Veteran underwent surgery for his service-connected epididymitis on November 19, 2008.  Within one week of surgery, he sought emergency treatment for swelling of the testicles with increased pain while sitting or standing.  These records also indicate that the Veteran was bleeding from the surgical site.  See November 28, 2008 treatment record; see also December 16, 2008 VA treatment record. 

In a December 2008 statement, the Veteran's private physician indicated that the Veteran was under his care following surgical treatment and would be able to return to work on December 19, 2008.  Phrased differently, the Veteran was medically authorized to return to work one month after his surgery for a service-connected disability. 

In light of foregoing, and after resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran is entitled to a temporary total disability evaluation under 38 C.F.R. § 4.30 for the November 19, 2008 surgical procedure that prevented him from returning to work until December 19, 2008.


ORDER

A temporary total disability rating based on surgical treatment performed on November 19, 2008, necessitating convalescence under the provisions of 38 C.F.R. § 4.30 is granted.

REMAND

In a February 2008 rating decision, the AOJ denied the Veteran's claim of entitlement to an increased rating for epididymitis.  While the Veteran indicated his disagreement with this decision, the AOJ determined that his NOD was untimely in a March 2009 decision.  The Veteran has expressed his disagreement with the March 2009 decision that found his NOD untimely. 

When there has been an initial RO adjudication of a claim and a timely NOD has been filed (see 38 C.F.R. §§ 20.201, 20.302(a)), thereby initiating the appellate process, the claimant is entitled to receive a fully responsive Statement of the Case (SOC).  

As a SOC addressing the issue of whether the Veteran submitted a timely NOD to a February 2008 rating decision has not yet been issued.  A remand is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the remaining issue is REMANDED for the following action:

The AOJ should furnish the Veteran and his representative with a SOC pertaining to the issue of whether he submitted a timely NOD to a February 2008 rating decision that continued a noncompensable disability rating for the service-connected epididymitis.  This should include providing the Veteran with appropriate notice of his appellate rights.  This issue should be returned to the Board only if an appeal is timely perfected

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


